Citation Nr: 9931956	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-34 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic erectile 
dysfunction, claimed as secondary to medication prescribed 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served honorably on active duty in the U.S. 
Marine Corps from January 1969 to October 1970.   

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for erectile dysfunction, claimed as secondary to service-
connected PTSD.  

This claim was Remanded by the Board in November 1997, for 
the purpose of further evidentiary development, to include a 
new VA examination and a search for additional medical and 
treatment records.  Having reviewed the record, the Board is 
satisfied that the specified development has been completed 
to the fullest extent possible.  


FINDINGS OF FACT

1.  The evidence indicates that Desyrel was prescribed for 
the veteran as treatment for PTSD in March 1992, and that the 
veteran discontinued its use after one dose upon developing 
priapism.  

2.  In 1994 and 1998, VA medical examiners characterized the 
veteran's currently manifested erectile dysfunction as 
vasculogenic in nature, and the 1998 VA examiner suggested 
that his hemoglobinopathy (sickle cell trait) contributed to 
the episode of priapism associated with Desyrel.  

3.  The evidence does not show that the veteran developed a 
chronic erectile disability as a result of medications 
prescribed during the course of VA medical treatment for 
service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The preponderance of the available evidence is against a 
finding that service connection is warranted for chronic 
erectile dysfunction, claimed as secondary to medication 
prescribed as treatment for PTSD.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999).  

2.  Chronic erectile dysfunction is not shown to be an 
additional disability resulting from VA medical treatment 
within the meaning of the applicable law and regulations. 38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358(a), (c)(2) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently manifested erectile 
dysfunction resulted from medication which he was given as 
treatment for his service-connected PTSD.  

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Evidence and Background

In April 1993, service connection was granted for PTSD, and a 
disability rating of 30 percent is currently in effect.  

VA outpatient records show that on mental health evaluation 
on March 11, 1992, an impression of PTSD was provided and 
Prozac and Desyrel were prescribed for the veteran.  On March 
15, 1992, he complained of erectile dysfunction and pain.  It 
was noted that he had a history of the sickle cell trait and 
that he was taking Desyrel for the first time.  Treatment 
included corporal irrigation.  On March 18, 1992, the veteran 
was seen in the emergency room for priapism, possibly related 
to Desyrel, with a notation that "he only took one dose and 
this was a low dose" of that medication.  He was told to 
discontinue Desyrel and he was informed that erectile 
dysfunction was a side effect of that medication in a small 
number of men. 

A March 30, 1992 treatment note shows that the veteran's 
previous complaints of priapism had been treated successfully 
with irrigation, and he now complained of poor quality 
erections.  An assessment erectile dysfunction, etiology 
undetermined, was made.  

On VA examination in August 1994, the veteran gave a two year 
history of erectile dysfunction, and he indicated that he had 
been seen for treatment at LSU where he had undergone 
injections into the penis.  The veteran also indicated that a 
vacuum erection device was prescribed for him by VA.  
Examination of the penis, testicles, and epididymis was 
normal.  The examiner provided the following impressions:  1.  
erectile dysfunction, vasculogenic in origin by history, and 
2. hypogonadism.  

In his April 1995 VA Form 9 (substantive appeal), the veteran 
indicated that his prescribed medication included 
tranquilizers, sleeping medication, anti-anxiety pills, and 
psychotic pills, each of which by themselves could cause 
sexual dysfunction.  It was his belief that the priapism 
which he experienced after taking Desyrel was responsible for 
vascular damage and that the medication he was taking was 
responsible for his low testosterone count.  The veteran 
reported that he found his sexual dysfunction very 
humiliating.  

In June 1995, the veteran was afforded a personal hearing 
before a local hearing officer.  He testified that after 
taking Desyrel for the first time in 1992, he had an abnormal 
erection for 7-8 hours.  Thereafter, he realized that he had 
difficulties getting an erection, and these difficulties had 
continued to the present time.  The veteran stated that he 
never had any problems with sexual dysfunction prior to 
taking the medication.  He was being followed for this 
problem in the VA genitourinary clinic, and he had been told 
that all they could do for him was give him the erectile 
pump.  The veteran's representative argued that the 
procedures used to relieve the veteran's priapism and to 
induce an erection were also harmful.   

On VA PTSD examination in July 1995, the veteran indicated 
that he had been absolutely impotent for the past 2 years.  
He reported the use of an Erecto-Pump in the past, but even 
with its use he could get only a partial erection and 
intercourse had not been satisfactory.  Axis I diagnoses 
included PTSD and dysthymic disorder, and an Axis III 
diagnosis of male erectile disorder was given.  

In November 1997, the Board remanded this claim for the 
purpose of further evidentiary development, to include a 
search for additional medical treatment records showing 
treatment at LSU and by a doctor at Tulane University, to 
which the veteran had referred in statements during the 
appeal period.  LSU reported that no record was found of the 
veteran receiving services at LSUMC.  Tulane Medical Center 
also reported that it had no records for the veteran, and 
requested additional information such as a "record number," 
which the veteran was unable to provide.  

Pursuant to the Board's Remand, in November 1998 the veteran 
was afforded a urological examination by a VA specialist, who 
was asked to render opinions as to (a.) whether the veteran 
currently manifested any erectile dysfunction, and if so, 
(b.) to the extent medically ascertainable, whether the 
veteran's one-time usage of Desyrel prescribed for service-
connected PTSD may be clearly disassociated from his 
subsequently diagnosed erectile dysfunction.  

At the time of examination, the veteran indicated that he 
developed erectile dysfunction in 1992 and was seen for this 
problem at Tulane Medical Center, at which time tests showed 
that he had "blockage of the blood supply on one side."  
The veteran indicated that when he first developed priapism 
after taking one dose of Desyrel.  According to the veteran, 
he had been unable to achieve erections since that time and 
treatment included irrigation of the corporal bodies and 
intracorporeal injections.  It was noted that since the last 
Compensation and Pension examination in 1994, the veteran had 
been diagnosed with non-insulin dependent diabetes mellitus 
and benign prostatic hypertrophy.  

On examination, the penis, testes, and epididymis were normal 
in size and consistency.  Laboratory data included a 39.9 
percent hemoglobin S on hemoglobin electrophoresis, which was 
compatible with sickle cell trait.  Impressions included 
erectile dysfunction, vasculogenic in origin, and 
hypogonadism.  The examiner commented that although the 
veteran's initial episode of priapism was associated with the 
ingestion of Desyrel medication, it was well known that 
patients with sickle hemoglobin have a higher incidence of 
developing priapism.  The examiner suspected that this 
hemoglobinopathy contributed to the episode of priapism 
associated with Desyrel.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1997), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service-connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

According to the provisions of 38 U.S.C.A. 1151 (West 1991), 
a veteran who has been injured as the result of VA medical or 
surgical treatment, and not as a result of the veteran's own 
willful misconduct, shall be awarded compensation if that 
injury results in additional disability, in the same manner 
as if such disability were service-connected.  It has been 
concluded that where additional disability is established to 
be the result of disease or injury or an aggravation of an 
existing disease or injury suffered as a result of surgical 
or medical treatment provided by VA, and which is found to 
not be a necessary consequence of the surgical or medical 
treatment, compensation pursuant to 38 U.S.C.A. § 1151 (West 
1991) is warranted.  See 38 C.F.R. 3.358 (1999).

Having reviewed the record, the Board has concluded that the 
preponderance of the available evidence weighs against a 
finding that the veteran's currently manifested erectile 
dysfunction is proximately due to or the result of medication 
prescribed by VA for treatment of his service-connected PTSD.  
Specifically, on recent VA examination in 1998, the medical 
examiner characterized the diagnosis of erectile dysfunction 
as vasculogenic, which confirmed the etiology provided by a 
VA examiner in 1994.  The 1998 examiner suspected that the 
veteran's hemoglobinopathy and evidence of the sickle cell 
trait contributed to his initial episode of priapism, the one 
which had been associated with Desyrel.  

In the Board's view, therefore, although an episode of 
priapism was documented following the prescription of 
Desyrel, the evidence suggests that the veteran's chronic 
erectile disability is related to other causes, to include 
the presence of the sickle cell trait in the veteran's blood.  
In light of the opinion of the VA examiner and the fact that 
the veteran took only one dose of Desyrel and discontinued 
its use thereafter, the Board finds that the balance of the 
medical evidence does not support a conclusion that his 
chronic erectile dysfunction, as currently manifested, was 
caused by or the result of his service-connected PTSD or 
medication prescribed by VA as treatment thereof.  

The Board notes that the veteran's representative has 
suggested that his current genitourinary problems are somehow 
related to the initial treatment he received for priapism 
from VA.  As noted, the diagnosis of chronic erectile 
dysfunction has been characterized as vasculogenic in nature, 
and the veteran has not presented any evidence, to include a 
medical opinion, which suggests that the chronic erectile 
dysfunction is etiologically related to treatment which was 
rendered for priapism.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence weighs against a finding 
that the currently manifested chronic erectile dysfunction is 
proximately due to or the result of service-connected PTSD or 
medication which was prescribed by VA for treatment thereof.  
Accordingly, the veteran's claim is denied.  


ORDER

Service connection is denied for chronic erectile 
dysfunction, claimed as secondary to medication prescribed 
for service-connected PTSD.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

